                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


STATE FARM LIFE AND
ACCIDENT ASSURANCE COMPANY,

       Interpleader Plaintiff,

V.                                                      Case No. 3:18-cv-00685-WMC-SLC

STEVEN D. BRUSKE, et al.

       Interpleader Defendants.


      FINAL JUDGMENT AND ORDER OF INTERPLEADER DISBURSEMENT


       On the Joint Motion for Entry of Final Judgment and Order of Interpleader Disbursement

filed by Defendants Steven D. Bruske ("Bruske"), Amanda Groves ("Groves"), and Keye Large

("Large"), and Guardian Ad Litem Janice Wexler ("Wexler"), on behalf of the minor children

A.B. and G.B., the Court finds, adjudges, and orders as follows:

       This suit involves a dispute regarding the proceeds of a life insurance policy payable by

State Farm Life and Accident Assurance Company ("State Farm"), insuring the life of Patricia

Joyce. On November 30, 2018, an Order (ECF No. 14) granting State Farm's motion to deposit

funds and for dismissal was granted, allowing State Farm to deposit the disputed funds into the

registry of the Court, On or about December 12, 2018, State Farm deposited the sum of

$253,899.95 (the "Funds") into the registry of the Court, and was terminated as a party. Since

State Farm's deposit, Wexler has been paid $6,952.39 out of the Funds, and has a pending

invoice in the amount of $620.00 that the Court has previously ordered to be paid.




                                                1
         The parties have resolved their dispute and submitted a Joint Motion for Entry of Final

Judgment and Order of Interpleader Disbursement, evidencing the financial terms of the

settlement. Therefore, pursuant to the agreement of the parties, and the record in this matter:

         IT IS ORDERED that from the Funds, A.B. and G.B., through their Guardian Ad Litent,

Janice Wexler, are entitled to and the Clerk shall disburse to them One Hundred Twelve

Thousand Four Hundred Twenty-Seven Dollars and Sixty-One Cents ($112,427.61), payable to:

"J. Wexler Law, S.C. Trust Account" and mailed to: Janice Wexler, J. Wexler Law, S.C., 6702

Stonefield Rd., Middleton, WI 53562.

         IT IS FURTHER ORDERED that from the Funds, Steven Bruske is entitled to and the

Clerk shall disburse to him One Hundred Thirty-Three Thousand Eight Hundred Ninety-Nine

Dollars and Ninety-Five Cents ($133,899.95), payable to: "Interpleader Law, LLC IOLTA" and

mailed to: Michael J. Hoover, Interpleader Law, LLC, 9015 Bluebonnet Blvd., Baton Rouge, LA

70810.

         IT IS FURTHER ORDERED that One Hundred Percent (100%) of any accrued interest

on the entirety of the Funds deposited, less any assessed fee for the administration of the Funds,

shall be disbursed to Steven Bruske, payable to: "Interpleader Law, LLC IOLTA" and mailed

to: Michael J. Hoover, Interpleader Law, LLC, 9015 Bluebonnet Blvd., Baton Rouge, LA

70810.

         IT IS FURTHER ORDERED that this matter is hereby dismissed with prejudice.

         SIGNED this       1441ay of July, 2019.




          Entered this 30th day of July, 20


                                        Peter Oppeneer
                                        Clerk of Court
